DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 03/29/2021 with respect to claims 1 – 13, 23, and 29 have been considered but are moot in view of the new ground(s) of rejection.
 
Applicant has amended the title of the invention to overcome the objection to the title provided in the previous office action.
 
Applicant has amended the claims to overcome the 112(f) interpretation and the 112(a)/(b) rejections provided in the previous office action.

Claims 14 – 22, 24 – 28, and 30 – 31 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 9, and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over OZAWA (US PgPub No. 2014/0168448) in view of Myoga (US PgPub No. 2005/0195317).
Regarding claim 1, OZAWA teaches an image capturing control apparatus (figure 1), comprising: at least one processor and/or at least one circuit configured to perform operations of the following units: a non-blur region setting unit configured to set, within a screen, a non-blur region to which blur processing is not applied (figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 21 item 603 or figure 22 item 703); a focus detection region setting unit configured to, in response to an operation performed by a user, set, within the screen, a focus detection region in which focus detection is performed (figure 3 item 160 also paragraph 0116; figure 12 item S402); and a control unit configured to, when the focus 
However, OZAWA fails to teach a processing unit configured to apply the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not to apply the blur processing to a region of the image captured by the image sensor including the non-blur region. Myoga, on the other hand teaches a processing unit configured to apply the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not to apply the blur processing to a region of the image captured by the image sensor including the non-blur region.
More specifically, Myoga teaches a processing unit configured to apply the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not to apply the blur processing to a region of the image captured by the image sensor including the non-blur region (figures 9 and 14 also, paragraphs 0017, 0027 - 0030, 0052, 0053, 0059, 0166 – 0168, and 0237 applying blurring to a portion of image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Myoga with the teachings of OZAWA because in at least paragraph 0003 Myoga teaches the readily providing images with a blurring effect though an imaging apparatus with a deep depth of field thereby improving imaging in OZAWA.

claim 2, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, OZAWA teaches wherein the control unit performs control to display, within the screen, a display item with which the user issues an instruction for making a transition to an operation mode that enables the user to set the non- blur region, and the issuance of the notification includes changing of a display appearance of the display item by the control unit (figure 12 as a whole and more specifically item S402).

Regarding claim 3, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, OZAWA teaches wherein the control unit performs control to display, within the screen, a display element indicating the non-blur region (figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 21 item 603 or figure 22 item 703) and a display element indicating the focus detection region (figures 6A – 6C), and the issuance of the notification includes changing of a display appearance of at least one of the display element indicating the non-blur region and the display element indicating the focus detection region to a display appearance different from a case where the focus detection region is inside the non-blur region, the changing being performed by the control unit (figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 21 item 603 or figure 22 item 703; figures 10A – 10E and 11; warning if outside the region 202; note applicant does not define that the outside area is blurred or not).

claim 4, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, OZAWA teaches wherein the at least one processor and/or at least one circuit further performs an operation of a reset unit configured to move the non-blur region to a predetermined position and also move the focus detection region to a predetermined position inside the non-blur region, and the issuance of the notification includes displaying, within the screen, a display element that suggests the user to instruct the reset unit to move the non-blur region and the focus detection region, the displaying being performed by the control unit (figures 6A – 6C also figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 21 item 603 or figure 22 item 703; figures 10A – 10E and 11; warning if outside the region 202; note applicant does not define that the outside area is blurred or not).

Regarding claim 5, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, OZAWA teaches wherein the at least one processor and/or at least one circuit further performs an operation of a focus detection region moving unit configured to move the focus detection region to the inside of the non-blur region, and the issuance of the notification includes displaying, within the screen, information that suggests the user to instruct the focus detection region moving unit to move the focus detection region, the displaying being performed by the control unit (figures 6A – 6C also figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 

Regarding claim 6, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, OZAWA teaches wherein the at least one processor and/or at least one circuit further performs an operation of a non-blur region moving unit configured to move the non-blur region so that the focus detection region is included in the non-blur region, and the issuance of the notification includes displaying, within the screen, information that suggests the user to instruct the non-blur region moving unit to move the non-blur region, the displaying being performed by the control unit (figures 6A – 6C also figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 21 item 603 or figure 22 item 703; figures 10A – 10E and 11; warning if outside the region 202; note applicant does not define that the outside area is blurred or not).

	Regarding claim 7, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, OZAWA teaches wherein the focus detection region setting unit is capable of moving the focus detection region within the screen in response to a first operation and a second operation, and the control unit further performs control to when the first operation has been performed, move the focus detection region regardless of whether the focus detection region is to be moved to the outside of the non-blur region, and when the second operation has been performed, move the focus detection region in a case where a position 

Regarding claim 8, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, Myoga teaches wherein when a shooting mode in which the blur processing is applied has been set, the control unit further performs control to accept a user operation of moving the non-blur region before performing control to accept a user operation of moving the focus detection region (figures 9 and 14 also, paragraphs 0017, 0027 - 0030, 0052, 0053, 0059, 0166 – 0168, and 0237 applying blurring to a portion of image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Myoga with the teachings of OZAWA because in at least paragraph 0003 Myoga teaches the readily providing images with a blurring effect though an imaging apparatus with a deep depth of field thereby improving imaging in OZAWA.

claim 9, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.
Additionally, OZAWA teaches wherein a live-view image captured by the image sensor is displayed on the screen (paragraph 0135; live view).
However, OZAWA fails to teach the control unit further performs control to apply image processing different from the blur processing to the outside of the non-blur region so that the inside and the outside of the non-blur region are identifiable and visually recognizable on the screen. Myoga, on the other hand teaches the control unit further performs control to apply image processing different from the blur processing to the outside of the non-blur region so that the inside and the outside of the non-blur region are identifiable and visually recognizable on the screen.
More specifically, Myoga teaches the control unit further performs control to apply image processing different from the blur processing to the outside of the non-blur region so that the inside and the outside of the non-blur region are identifiable and visually recognizable on the screen (figures 9 and 14 also, paragraphs 0017, 0027 - 0030, 0052, 0053, 0059, 0166 – 0168, and 0237 applying blurring to a portion of image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Myoga with the teachings of OZAWA because in at least paragraph 0003 Myoga teaches the readily providing images with a blurring effect though an imaging apparatus with a deep depth of field thereby improving imaging in OZAWA.

claim 12, as mentioned above in the discussion of claim 1, OZAWA teaches all of the limitations of the parent claim.
However, OZAWA fails to teach wherein the non-blur region is a region to which the blur processing is not applied in a shooting mode that generates an image by applying the blur processing to a region of an image captured by the image sensor excluding the non-blur region. Myoga, on the other hand teaches wherein the non-blur region is a region to which the blur processing is not applied in a shooting mode that generates an image by applying the blur processing to a region of an image captured by the image sensor excluding the non-blur region.
More specifically, Myoga teaches wherein the non-blur region is a region to which the blur processing is not applied in a shooting mode that generates an image by applying the blur processing to a region of an image captured by the image sensor excluding the non-blur region (figures 9 and 14 also, paragraphs 0017, 0027 - 0030, 0052, 0053, 0059, 0166 – 0168, and 0237 applying blurring to a portion of image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Myoga with the teachings of OZAWA because in at least paragraph 0003 Myoga teaches the readily providing images with a blurring effect though an imaging apparatus with a deep depth of field thereby improving imaging in OZAWA.

Regarding claim 13, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.



Regarding claim 23, OZAWA teaches a control method executed by an image capturing control apparatus (figure 1), comprising: setting, within a screen (figure 1A user operations the camera to set), a non-blur region to which blur processing is not applied (figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 21 item 603 or figure 22 item 703); in response to an operation performed by a user, setting, within the screen, a focus detection region in which focus detection is performed (figure 3 item 160 also paragraph 0116; figure 12 item S402); and when the focus detection region is outside the non-blur region, performing control to issue a notification that is not issued when the focus detection region is inside the non-blur region (figures 10A – 10E and 11; warning if outside the region 202; note applicant does not define that the outside area is blurred or not).
However, OZAWA fails to teach applying the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not applying the blur processing to a region of the image captured by the image sensor including the non-blur region. Myoga, on the other hand teaches applying the blur processing to a region of an 
More specifically, Myoga teaches applying the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not applying the blur processing to a region of the image captured by the image sensor including the non-blur region (figures 9 and 14 also, paragraphs 0017, 0027 - 0030, 0052, 0053, 0059, 0166 – 0168, and 0237 applying blurring to a portion of image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Myoga with the teachings of OZAWA because in at least paragraph 0003 Myoga teaches the readily providing images with a blurring effect though an imaging apparatus with a deep depth of field thereby improving imaging in OZAWA.

	Regarding claim 29, OZAWA teaches a non-transitory computer-readable storage medium which stores a program for causing a computer to execute a control method (paragraphs 0098, 0116, and 0139) comprising: setting, within a screen (figure 1A user operations the camera to set), a non-blur region to which blur processing is not applied (figures 4, 5A – 5E, 9, and 10A – 10E item 202 or figures 16 - 17 item 403 and area inside 401 or figure 20 item 503 or figure 21 item 603 or figure 22 item 703); in response to an operation performed by a user, setting, within the screen, a focus detection region in which focus detection is performed (figure 3 item 160 also paragraph 0116; figure 12 item 
However, OZAWA fails to teach applying the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not applying the blur processing to a region of the image captured by the image sensor including the non-blur region. Myoga, on the other hand teaches applying the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not applying the blur processing to a region of the image captured by the image sensor including the non-blur region.
More specifically, Myoga teaches applying the blur processing to a region of an image captured by an image sensor excluding the non-blur region and not applying the blur processing to a region of the image captured by the image sensor including the non-blur region (figures 9 and 14 also, paragraphs 0017, 0027 - 0030, 0052, 0053, 0059, 0166 – 0168, and 0237 applying blurring to a portion of image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Myoga with the teachings of OZAWA because in at least paragraph 0003 Myoga teaches the readily providing images with a blurring effect though an imaging apparatus with a deep depth of field thereby improving imaging in OZAWA.

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over OZAWA (US PgPub No. 2014/0168448) in view of Myoga (US PgPub No. 2005/0195317) in view of Saito (US PgPub No. 2009/0096897).
Regarding claim 10, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.  Additionally, OZAWA teaches move the focus detection region without moving the non-blur region in response to an operation of moving the focus detection region (figure 6A – 6C).
However, OZAWA in view of Myoga fail to teach wherein the control unit further performs control to move the non-blur region in response to an operation of moving the non-blur region, and also move the focus detection region in accordance with the movement of the non-blur region. Saito, on the other hand teaches wherein the control unit further performs control to move the non-blur region in response to an operation of moving the non-blur region, and also move the focus detection region in accordance with the movement of the non-blur region.
More specifically, Saito teaches wherein the control unit further performs control to move the non-blur region in response to an operation of moving the non-blur region, and also move the focus detection region in accordance with the movement of the non-blur region (paragraphs 0002, 0073, 0153, 0158, and 0182 and figures 9 - 13; move region of subject (i.e. non blur region) and focus while blurring background).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Saito with the teachings of OZAWA in view of Myoga because in at least paragraph 0170 Saito teaches the snapshot property in the 

Regarding claim 10, as mentioned above in the discussion of claim 1, OZAWA in view of Myoga teach all of the limitations of the parent claim.
Additionally, Myoga teaches move the non-blur region without moving the focus detection region in response to an operation of moving the non-blur region (figures 9 and 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Myoga with the teachings of OZAWA because in at least paragraph 0003 Myoga teaches the readily providing images with a blurring effect though an imaging apparatus with a deep depth of field thereby improving imaging in OZAWA.
However, OZAWA in view of Myoga fail to teach wherein the control unit further performs control to move the focus detection region in response to an operation of moving the focus detection region, and also move the non-blur region in accordance with the movement of the focus detection region. Saito, on the other hand teaches wherein the control unit further performs control to move the focus detection region in response to an operation of moving the focus detection region, and also move the non-blur region in accordance with the movement of the focus detection region.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Saito with the teachings of OZAWA in view of Myoga because in at least paragraph 0170 Saito teaches the snapshot property in the blur enhancement mode is improved, and the possibility missing photo opportunity is also reduced thereby improving imaging in OZAWA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	

03/31/2021